EATON VANCE STRUCTURED EMERGING MARKETS PREMIUM INCOME FUND AMENDMENT TO DECLARATION OF TRUST (effective March 21, 2011) AMENDMENT effective March 21, 2011, made to the Agreement and Declaration of Trust made March 17, 2011, as amended (hereinafter called the “Declaration”), of EATON VANCE STRUCTURED EMERGING MARKETS PREMIUM INCOME FUND, a Massachusetts business trust (hereinafter called the “Trust”), by the undersigned being at least a majority of the Trustees of the Trust in office. WHEREAS, Section 8.3 of Article VIII of the Declaration empowers the Trustees of the Trust to amend the Declaration without the vote or consent of Shareholders to change the name of the Trust; WHEREAS, the Trustees of the Trust have deemed it desirable to amend the Declaration in the following manner to change the name of the Trust, and a majority of the Trustees are empowered to make, execute and file this Amendment to the Declaration; NOW, THEREFORE, the undersigned Trustees do hereby amend the Declaration in the following manner: 1. The caption at the head of the Declaration is hereby amended to read as follows: EATON VANCE STRUCTURED EMERGING MARKETS PREMIUM INCOME TRUST 2. Article I Section 1.1 of the Declaration is hereby amended to read as follows: ARTICLE I Section 1.1. Name.The name of the trust created hereby is Eaton Vance Structured Emerging Markets Premium Income Trust. This amendment shall be effective upon execution by all of the Trustees. IN WITNESS WHEREOF, the undersigned Trustees have executed this instrument in full this 21st day of March, 2011. /s/ Frederick S. Marius /s/ Jane A. Rudnick Frederick S. Marius, as Trustee Jane A. Rudnick, as Trustee and not Individually and not Individually The names and addresses of all the Trustees of the Trust are as follows: Frederick S. Marius 41 Myrtle Terrace Winchester, MA01890 Jane A. Rudnick 9 Floyd Street Saugus, MA01906 Trust Address: Two International Place Boston, MA02110 2
